781 P.2d 835 (1989)
Melvin Leroy MAHLER, Petitioner,
v.
STATE of Oklahoma, and Stephen W. Kaiser, Warden, Respondent.
No. PC-89-560.
Court of Criminal Appeals of Oklahoma.
October 10, 1989.

ORDER WITHDRAWING ORDER
On June 20, 1989, this Court issued an Order Granting Post-Conviction Relief thereby erroneously assuming original jurisdiction in the matter that was then before the Court by way of a petition filed by Melvin Leroy Mahler on June 12, 1989. Petitioner was purporting to appeal a ruling by the District Court of Oklahoma County pertaining to his incarceration by the Department of Corrections. Petitioner was serving sentence imposed in the following convictions from the Oklahoma County District Court, to-wit: Unauthorized Use of a Motor Vehicle, CRF-85-379; Burglary, Second Degree, CRF-85-913; and Assault and Battery with a Dangerous Weapon, CRF-85-1027, all are after former conviction of a felony. His sentences are ten (10) years, fifteen (15) years and fifteen (15) years respectively and all are to run concurrently.
Upon further study and consideration of the matter, and being fully advised in the premises, the Court finds it did exceed its authority in assuming jurisdiction in the matter. The subject matter before the Court, as set out in petitioner's application, was not in aid of this Court's appellate jurisdiction and it was not otherwise authorized by law. The Court further finds that the Order entered in this case on June 20, 1989, should be withdrawn. The amount of credit to be given on a sentence is an administrative decision of the Department *836 of Corrections. Appellate review of administrative procedures is properly a matter for the Oklahoma Supreme Court. Carder v. State, 595 P.2d 416 (Okl. 1979).
IT IS THEREFORE THE ORDER OF THIS COURT that the Order entered on June 20, 1989, granting post-conviction relief in this matter shall be withdrawn and the records returned to the Clerk of the Court for proper assignment.
IT IS SO ORDERED.
LANE, V.C.J., and BRETT and LUMPKIN, JJ., concur.